Exhibit 10.35

 

CERTAIN INFORMATION OF THIS DOCUMENT HAS BEEN REDACTED BECAUSE IT IS BOTH (I)
NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.
INFORMATION THAT WAS OMITTED HAS BEEN NOTED IN THIS DOCUMENT WITH A PLACEHOLDER
IDENTIFIED BY THE MARK “[***].”

 

COMMON STOCK PURCHASE AGREEMENT

 

This COMMON STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of October 24,
2019, is entered into by and between NextDecade Corporation, a Delaware
corporation (“NextDecade” or the “Company”), and Ninteenth Investment Company
LLC, a limited liability company organized under the laws of the United Arab
Emirates (the “Purchaser”). NextDecade and the Purchaser are referred to herein
individually as a “Party” and collectively as the “Parties.”

 

RECITALS:

 

WHEREAS, the Purchaser has indicated its interest to the Company in
participating in an offering (the “Common Stock Equity Offering”) by the Company
of shares of Common Stock (as defined herein); and

 

WHEREAS, the Company desires to sell to the Purchaser, and the Purchaser desires
to purchase from the Company, Common Stock as more fully set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, and for other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

Section 1.        DEFINITIONS. As used in this Agreement, the following terms
shall have the following meanings:

 

“Addendum” has the meaning assigned to it in Section 10.9.

 

“Affiliate” means (i) with respect to any Person other than the Purchaser, any
other Person which directly or indirectly controls or is controlled by or is
under common control with such Person, and (ii) solely with respect to the
Purchaser, Mubadala Investment Company PJSC and its Subsidiaries. As used in
this definition, “control” (including its correlative meanings, “controlled by”
and “under common control with”) shall mean possession, directly or indirectly,
of power to direct or cause the direction of management or policies (whether
through ownership of securities or partnership or other ownership interests, by
contract or otherwise); provided, however, the term Affiliate shall not include
(a) direct or indirect portfolio companies of the Purchaser or an Affiliate of
the Purchaser or (b) any third-party investment manager with discretionary
authority to trade on behalf of the Purchaser or an Affiliate of the Purchaser,
so long as in each of clauses (a) and (b), such Person excepted from the
definition has not been provided by such Purchaser with confidential information
regarding the Company obtained in its capacity as the Purchaser (it being
understood and agreed that, (i) confidential information regarding the Company
will presumptively not be deemed to have been shared if such Person is
restricted from accessing such information through compliance with standard
practices and procedures restricting the flow of information and (ii) the
disclosure of such confidential information to a director, officer or employee
of the Purchaser or an Affiliate thereof does not, in and of itself, constitute
disclosure to a Person described in clause (a) above of which such director,
officer or employee is also a director, officer or employee).

 

1

--------------------------------------------------------------------------------

 

 

“Agreement” has the meaning assigned to it in the preamble hereto; it includes
the Exhibits and Schedules hereto.

 

“Assumption Agreement” has the meaning assigned to it in Section 10.9.

 

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in the City of New
York.

 

“Brownsville Leases” means (i) that certain Lease Agreement by and between
Brownsville Navigation District of Cameron County, Texas and Rio Grande LNG, LLC
dated March 6, 2019 and (ii) that certain Lease Agreement by and between the
Brownsville Navigation District of Cameron County, Texas and NextDecade, LLC
dated March 8, 2017.

 

“CFIUS” means the Committee on Foreign Investment in the United States or any
successor entity, and any member agency thereof acting in such capacity.

 

“CFIUS Clearance” means the Parties shall have received (a) a written notice
issued by CFIUS stating that CFIUS has concluded that the Common Stock Equity
Offering is not a “covered transaction” and not subject to review under
applicable law, (b) a written notice issued by CFIUS that it has determined that
there are no unresolved national security concerns with respect to the Common
Stock Equity Offering, and has concluded all action under the DPA or (c) either
(i) the President of the United States shall have determined not to use his
powers pursuant to the DPA to unwind, suspend, condition or prohibit the
consummation of the Common Stock Equity Offering or (ii) the period allotted for
presidential action under the DPA shall have passed without any determination by
the President.

 

“CFIUS Cooperation Actions” shall mean each Party to this Agreement shall
promptly inform the other, unless prohibited by applicable law, of any
communication from CFIUS or its member agencies regarding any of the
transactions contemplated by this Agreement in connection with any CFIUS filing.
In connection with and without limiting the foregoing, to the extent reasonably
practicable and unless prohibited by applicable law, each Party shall (i) give
each other reasonable advance notice of all meetings with CFIUS or its member
agencies relating to the transaction contemplated hereby, (ii) give each other
an opportunity to participate in each of such meetings, (iii) keep such other
Party reasonably apprised with respect to any oral communications with CFIUS
regarding the transaction contemplated hereby, (iv) cooperate in the filing of
any joint CFIUS notice and any presentations related thereto, (v) provide each
other with a reasonable advance opportunity to review and comment upon, and
consider in good faith the views of the other with respect to, all written
communications with CFIUS, except for those that may include confidential
business information or involve personal identifier information and (vi) provide
each other (or counsel of each Party, as appropriate) with copies of all written
communications to or from CFIUS, except for those excluded above. Any such
disclosures, rights to participate or provisions of information by one Party to
the other may be made on a counsel-only basis to the extent required under
applicable law or as appropriate to protect confidential business information.

 

“CFIUS Filing Actions” shall mean the Parties to this Agreement submit or cause
to be submitted (i) if required, promptly after the date of this Agreement, a
joint draft notice and other appropriate documents to CFIUS within the meaning
of 31 C.F.R. §800.401(f) to obtain a CFIUS Clearance, (ii) as soon as possible
after the joint draft notice referenced in clause (i) has been updated per
CFIUS’s comments (if a draft notice was required), a formal voluntary notice of
the transaction to CFIUS within the meaning of 31 C.F.R. §800.402 to obtain a
CFIUS Clearance, and (iii) as soon as possible (and in any event in accordance
with pertinent regulatory requirements) any other submissions that are formally
requested by CFIUS to be made, or which the Parties mutually agree should be
made, in each case in connection with this Agreement and the transaction
contemplated hereby.

 

2

--------------------------------------------------------------------------------

 

 

“Charter Documents” means, collectively, the certificate of incorporation,
articles of incorporation, bylaws, certificate of designations or board
resolutions establishing the terms of any security, certificate of formation,
operating agreement, limited liability company agreement and similar formation
or organizational documents of any entity.

 

“Closing” has the meaning assigned to it in Section 2.3.

 

“Closing Actions” has the meaning assigned to it in Section 2.4.

 

“Closing Date” has the meaning assigned to it in Section 2.3.

 

“Closing Shares” has the meaning assigned to it in Section 2.1.

 

“Code” means the Internal Revenue Code of 1986.

 

“Common Stock” means the common stock of the Company, $0.0001 par value.

 

“Common Stock Equity Offering” has the meaning assigned to it in the Recitals
hereto.

 

“Company” has the meaning assigned to it in the preamble hereto.

 

“Company Benefit Plan” means each (i) “employee benefit plan” within the meaning
of Section 3(3) of ERISA, (ii) other benefit and compensation plan, contract,
policy, program, practice, arrangement or agreement, including, but not limited
to, pension, profit-sharing, savings, termination, executive compensation,
phantom stock, change-in-control, retention, salary continuation, vacation, sick
leave, disability, death benefit, insurance, hospitalization, medical, dental,
life (including all individual life insurance policies as to which the Company
or its Subsidiaries are the owners, the beneficiaries, or both), employee loan,
educational assistance, fringe benefit, deferred compensation, retirement or
post-retirement, severance, equity or equity-based, incentive and bonus plan,
contract, policy, program, practice, arrangement or agreement, and (iii) other
employment, consulting or other individual agreement, plan, practice, policy,
contract, program, and arrangement, in each case, (x) which is sponsored or
maintained by the Company or any of its ERISA Affiliates in respect of any
current or former employees, directors, independent contractors, consultants or
leased employees of the Company or any of its Subsidiaries or (y) with respect
to which the Company or any of its Subsidiaries has any actual or potential
liability.

 

3

--------------------------------------------------------------------------------

 

 

“Control” (including the terms “control” “controlled by” and “under common
control with”), with respect to the relationship between or among two or more
Persons, means the possession, directly or indirectly or as trustee, personal
representative or executor, of the power to direct or cause the direction of the
affairs, policies or management of a Person, whether through the ownership of
voting securities, as trustee, personal representative or executor, by contract,
credit arrangement or otherwise.

 

“Counsel VDR” means that certain virtual data room maintained by the Company and
made available to the Purchaser’s counsel on September 19, 2019 and until the
Closing Date.

 

“DPA” means Section 721 of the U.S. Defense Production Act of 1950, as amended,
including the implementing regulations thereof, codified at 31 C.F.R. Parts 800
and 801.

 

“Encumbrance” means any security interest, pledge, mortgage, lien, claim,
option, charge, restriction or encumbrance.

 

“Environmental Claim” means any claim, action, cause of action, suit,
proceeding, investigation, Order, demand or notice by any Person alleging
liability (including liability for investigatory costs, cleanup costs,
governmental response costs, natural resources damages, property damages,
personal injuries, attorneys’ fees, consultants’ fees, fines or penalties)
arising out of, based on, resulting from or relating to (a) the presence or
Release of, or exposure to, any Hazardous Materials; (b) circumstances forming
the basis of any violation, or alleged violation, of any Environmental Law; or
(c) any other matters covered or regulated by, or for which liability is imposed
under, Environmental Laws.

 

“Environmental Laws” means all applicable Laws relating to pollution, the
protection, restoration or remediation of or prevention of harm to the
environment or natural resources (including plant and animal species), or the
protection of human health and safety, including Laws relating to: (i) the
exposure to, or Releases or threatened Releases of, Hazardous Materials; (ii)
the generation, manufacture, processing, distribution, use, treatment,
containment, disposal, storage, transport or handling of Hazardous Materials; or
(iii) recordkeeping, notification, disclosure and reporting requirements
respecting Hazardous Materials.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means any Person (whether or not incorporated) that together
with the Company or any of its Subsidiaries is treated as a single employer
within the meaning of Section 414 of the Code.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations promulgated thereunder, or any successor
statute.

 

“Final Order” means a final, nonappealable Order of a court of competent
jurisdiction.

 

4

--------------------------------------------------------------------------------

 

 

“FID” means the board of directors of the Company has affirmatively voted or
consented to undertake construction of the liquefied natural gas liquefaction
and export facility to be located on the U.S. Gulf Coast known as the Rio Grande
LNG Project and the Company has given a full notice to proceed under a fixed
price, date certain engineering, procurement and construction contract with
respect to the construction of such facility.

 

“Fundamental Representations” means (i) with respect to the Company, those
representations and warranties of the Company set forth in Sections 3.1
(Organization and Qualification; Subsidiaries), 3.2 (Authorization; Enforcement;
Validity), 3.3 (No Conflicts), 3.4 (Consents and Approvals), 3.5
(Capitalization) and 3.6 (Valid Issuance), and (ii) with respect to the
Purchaser, those representations and warranties of the Purchaser set forth in
Sections 4.1 (Organization and Qualification), 4.2 (Authorization; Enforcement;
Validity), 4.3 (No Conflicts) and 4.4 (Consents and Approvals).

 

“Governmental Authority” means any federal, national, supranational, foreign,
state, provincial, local, county, municipal or other government, any
governmental, regulatory or administrative authority, agency, department,
bureau, board, commission or official or any quasi-governmental or private body
exercising any regulatory, taxing, importing or other governmental or
quasi-governmental authority, or any court, tribunal, judicial or arbitral body,
or any Self-Regulatory Organization.

 

“Hazardous Materials” means: (a) any pollutants, contaminants, hazardous
materials, hazardous wastes, hazardous substances, toxic wastes, solid wastes,
and toxic substances as those or similar terms are defined under any
Environmental Laws; (b) any asbestos or asbestos containing material; (c)
polychlorinated biphenyls (“PCBs”); or PCB containing materials or fluids; (d)
per- and polyfluoroalkyl substances; (e) radon; (f) any petroleum, petroleum
hydrocarbons, petroleum products, crude oil and any fractions or derivatives
thereof; (g) any radioactive materials, substances or wastes; and (h) any other
substance, material, chemical, waste, pollutant, or contaminant that is subject
to regulation or could give rise to liability under any Laws relating to
pollution, waste, human health and safety, or the environment.

 

“Indebtedness” means with respect to any Person, without duplication: (a) any
obligations for borrowed money or obligations issued or incurred in substitution
or exchange for obligations for borrowed money; (b) any obligations evidenced by
bonds, notes, debentures, mortgages, letters of credit or other debt instruments
or securities; (c) any obligations owing as deferred purchase price of property,
services, securities or other assets (including all seller notes and “earn-out”
payments); (d) all obligations as lessee under any leases which are required to
be capitalized in accordance with GAAP; (e) any net cash payment obligations in
respect of interest rate, currency or commodity swaps, collars, caps, hedges,
futures contract, forward contract, option or other derivative instruments or
arrangements that will be payable upon termination thereof (assuming they were
terminated on the date of determination); (f) all obligations requiring the
reimbursement of any obligor under any performance bond, letter of credit or
similar credit transaction; (g) all indebtedness of others secured by (or for
which the holder of such indebtedness has an existing right, contingent or
otherwise, to be secured by) any Encumbrance on property owed or acquired by any
such Person; (h) all obligations of any such Person under conditional sale or
other title retention agreements relating to property or assets purchased by any
such Person; (i) any accrued interest, premiums, penalties, breakages, “make
whole amounts” and other obligations relating to the foregoing that would be
payable in connection with the repayment of the foregoing; and (j) any
obligations to guarantee any of the foregoing types of obligations on behalf of
a Person.

 

5

--------------------------------------------------------------------------------

 

 

“Indemnified Party” means the Purchaser, its Affiliates, and each of their
respective directors, managers, officers, principals, partners, members, equity
holders (regardless of whether such interests are held directly or indirectly),
trustees, controlling persons, predecessors, successors and assigns,
Subsidiaries, employees, agents, advisors, attorneys and representatives.

 

“Insolvency Event” means, with respect to any Person, the occurrence of any of
the following:

 

(a) such Person shall (A) (i) voluntarily commence any proceeding or file any
petition seeking relief under Title 11 of the United States Code, Sections 101
et. seq. (the “Bankruptcy Code”) or any other federal, state or foreign
bankruptcy, insolvency, liquidation or similar Law, (ii) consent to the
institution of, or fail to contravene in a timely and appropriate manner, any
such proceeding or the filing of any such petition, (iii) apply for or consent
to the appointment of a receiver, trustee, custodian, sequestrator or similar
official for such Person or for a substantial part of its property or assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing or (B) such Person shall become unable, admit in writing its inability
or fail generally to pay its debts as they become due; or

 

(b) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (A) relief in respect of such Person or of a substantial
part of the property or assets of such Person, under the Bankruptcy Code or any
other federal, state or foreign bankruptcy, insolvency, receivership or similar
Law, (B) the appointment of a receiver, trustee, custodian, sequestrator or
similar official for such Person or for a substantial part of the property of
such Person or (C) the winding-up or liquidation of such Person; and such
proceeding or petition shall continue undismissed for sixty (60) days or an
order or decree approving or ordering any of the foregoing shall have been
entered.

 

“Intellectual Property” means the following intellectual property rights, both
statutory and common law rights, if applicable: (a) copyrights and registrations
and applications for registration thereof, (b) trademarks, service marks, trade
names, slogans, domain names, logos, trade dress, and registrations and
applications for registrations thereof, (c) patents, as well as any reissued and
reexamined patents and extensions thereto, and any patent applications,
continuations, continuations in part and divisional applications and patents
issuing therefrom, and (d) trade secrets and confidential information, including
ideas, designs, concepts, compilations of information, methods, techniques,
procedures, processes and other know-how, whether or not patentable.

 

“JVN” has the meaning assigned to it in Section 5.7.

 

“Knowledge” means with respect to the Company, the actual knowledge after due
inquiry of the persons set forth on Schedule 1.1(a).

 

“Law” means any federal, national, supranational, foreign, state, provincial,
local, county, municipal or similar statute, law, common law, guideline, policy,
ordinance, regulation, rule, code, constitution, treaty, requirement, judgment
or judicial or administrative doctrines enacted, promulgated, issued, enforced
or entered by any Governmental Authority.

 

6

--------------------------------------------------------------------------------

 

 

“Material Adverse Effect” means any effect, change, event, occurrence,
development, or state of facts that, individually or in the aggregate with all
other such effects, changes, events, occurrences, developments, or states of
fact, (A) has had, or would reasonably be expected to have, a material adverse
effect on the business, assets, liabilities, condition (financial or otherwise),
or results of operations of the Company and its Subsidiaries, taken as a whole,
or (B) would, or would reasonably be expected to, prevent or materially impair
the ability of the Company to consummate the transactions contemplated by this
Agreement, but expressly excluding in the case of the foregoing clause (A) any
such effect, change, event, occurrence, development, or state of facts, either
alone or in combination, to the extent arising out of or resulting from:

 

(a)            the execution or delivery of this Agreement, the consummation of
the transactions contemplated by this Agreement or the public announcement or
other publicity with respect to any of the foregoing; provided, however, that
the exception set forth in this clause (a) shall not apply to the
representations and warranties set forth in clauses (b) and (c) of Section 3.3
or to the representations and warranties set forth in Section 3.4;

 

(b)            general economic conditions (or changes in such conditions) in
the United States or conditions in the global economy generally that do not
affect the Company and its Subsidiaries, taken as a whole, disproportionately as
compared to other similarly situated participants in the liquefied natural gas
export industry (in which case only such disproportionate impact shall be
considered);

 

(c)            changes in the trading price or trading volume of the Common
Stock;

 

(d)            conditions (or changes in such conditions) generally affecting
the liquefied natural gas export industry that do not affect the Company and its
Subsidiaries, taken as a whole, disproportionately as compared to other
similarly situated participants in the liquefied natural gas export industry (in
which case only such disproportionate impact shall be considered);

 

(e)            conditions (or changes in such conditions) in the financial
markets, credit markets or capital markets in the United States or any other
country or region, including (i) changes in interest rates in the United States
or any other country and changes in exchange rates for the currencies of any
countries or (ii) any suspension of trading in securities (whether equity, debt,
derivative or hybrid securities) generally (other than a suspension of the
trading of the Company’s Common Stock, which constitutes a Material Adverse
Effect, provided such suspension is not part of a broader suspension of
securities) on any securities exchange or over-the-counter market operating in
the United States or any other country or region in each case, that do not
affect the Company as a whole disproportionately as compared to other similarly
situated participants in the liquefied natural gas export industry (in which
case only such disproportionate impact shall be considered);

 

(f)             any actions taken or omitted to be taken at the written request
or with the written consent of the Purchaser; or

 

(g)            any changes in any Laws or any accounting regulations or
principles that do not affect the Company, taken as a whole, disproportionately
as compared to other similarly situated participants in the liquefied natural
gas export industry (in which case only such disproportionate impact shall be
considered).

 

Notwithstanding any provision of the preceding sentence to the contrary, the
occurrence of an Insolvency Event in respect of the Company or any Subsidiary of
the Company shall be deemed to constitute a Material Adverse Effect.

 

7

--------------------------------------------------------------------------------

 

 

“Material Contracts” means (i) all “material contracts” of the Company within
the meaning of Item 601 of Regulation S-K of the SEC, as well as (ii) all
contracts, agreements, indentures, notes, bonds, loans, leases, subleases,
conditional sales contracts, mortgages, licenses, sublicenses, obligations,
promises, undertakings, commitments or other binding arrangements (in each case,
whether written or oral) of the Company and its Subsidiaries, which, solely in
the case of sub-clause (ii) of this definition, shall be limited to any of the
items listed in (ii) that either the Company or any Subsidiary party thereto
would, pursuant to the terms thereof, (A) recognize future revenues in excess of
One Million Dollars ($1,000,000), (B) incur liabilities or obligations in excess
of One Million Dollars ($1,000,000), (C) would reasonably be likely to suffer
damages or losses in excess of One Million Dollars ($1,000,000) by reason of the
breach or termination thereof or (D) have any material restrictions on the
business of the Company or its Subsidiaries.

 

“NASDAQ” means NASDAQ, Inc.

 

“NextDecade” has the meaning assigned to it in the preamble hereto.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Order” means any order, writ, judgment, injunction, decree, ruling, directive,
stipulation, determination or award made, issued or entered by or with any
Governmental Authority, whether preliminary, interlocutory or final.

 

“Party” or “Parties” has the meaning assigned to it in the preamble hereto.

 

“Person” means any individual, partnership, firm, corporation, limited liability
company, association, joint venture, trust, Governmental Authority,
unincorporated organization or other entity, as well as any syndicate or group
that would be deemed to be a person under Section 13(d)(3) of the Exchange Act.

 

“Permits” means all permits, consents, approvals, registrations, licenses,
authorizations, qualifications and filings with and under all federal, state,
local or foreign Laws and Governmental Authorities.

 

“Purchase Price” has the meaning assigned to it in Section 2.2.

 

“Purchaser” has the meaning assigned to it in the preamble hereto.

 

“Purchaser Default” means the failure by the Purchaser to deliver and pay the
Purchase Price to be paid pursuant to this Agreement.

 

“Purchaser Material Adverse Effect” means any event, circumstance, development,
change or effect that, individually or in the aggregate with all other events,
circumstances, developments, changes or effects, has or would reasonably be
expected to prevent, materially delay or materially impair the ability of the
Purchaser to consummate the transactions contemplated hereby.

 

8

--------------------------------------------------------------------------------

 

 

“Purchaser Rights Agreement” means the Purchaser Rights Agreement, in
substantially the form attached hereto as Exhibit E.

 

“Purchaser Termination” means the termination of this Agreement by the
Purchaser.

 

“Purchaser Termination Event” has the meaning assigned to it in Section 8(a).

 

“Registration Rights Agreement” means the Registration Rights Agreement, in
substantially the form attached hereto as Exhibit D.

 

“Release” means any release, spill, emission, discharge, leaking, pouring,
dumping, emptying, pumping, injection, deposit, disposal, dispersal, leaching or
migration into the indoor or outdoor environment (including, without limitation,
soil, sediment, ambient air, surface water, groundwater and surface or
subsurface strata) or into or out of any property, including the movement of
Hazardous Materials through or in the air, soil, surface water, groundwater or
property.

 

“[***]” has the meaning assigned to it in Section 2.4(j).

 

“Sanctioned Person” means any Person that is the target of Sanctions, including,
(a) any Person listed in any Sanctions related list of designated Persons
maintained by OFAC or the U.S. Department of State, by the United Nations
Security Council, the European Union or Her Majesty’s Treasury of the United
Kingdom, (b) any Person located, organized or resident in a Sanctioned
Territory, or (c) any Person directly or indirectly owned or controlled by any
such Person or Persons described in the foregoing clauses (a) and (b).

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by relevant Governmental Authorities,
including, but not limited those administered by the U.S. government through
OFAC or the U.S. Department of State, the United Nations Security Council, the
European Union and enforced by its member states, the United Nations or Her
Majesty’s Treasury of the United Kingdom.

 

“SEC” has the meaning assigned to it in Section 3.7(a).

 

“SEC Reports” has the meaning assigned to it in Section 3.7(a).

 

9

--------------------------------------------------------------------------------

 

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder, or any successor statute.

 

“Self-Regulatory Organization” means any securities exchange, futures exchange,
contract market, any other exchange or corporation or similar self-regulatory
body or organization applicable to a Party to this Agreement.

 

“Subsidiary” means, with respect to any Person, any other Person of which the
first Person owns, directly or indirectly, securities or other ownership
interests having voting power to elect a majority of the board of directors or
other Persons performing similar functions for such Person (or, if there are no
such voting interests, more than 50% of the equity interests allowing for
effective control of the second Person).

 

“Survival Period” has the meaning assigned to it in Section 10.3.

 

“Tax” (and, with correlative meaning, “Taxes” and “Taxable”) means: (a) any
taxes, customs, duties, charges, fees, levies, penalties or other assessments,
fees and other governmental charges imposed by any Governmental Authority,
including, but not limited to, income, profits, gross receipts, net proceeds,
windfall profit, severance, property, personal property (tangible and
intangible), production, sales, use, leasing or lease, license, excise, duty,
franchise, capital stock, net worth, employment, occupation, payroll,
withholding, social security (or similar), unemployment, disability, payroll,
fuel, excess profits, occupational, premium, severance, estimated, alternative
or add-on minimum, ad valorem, value added, turnover, transfer, stamp or
environmental tax, or any other tax, custom, duty, fee, levy or other like
assessment or charge of any kind whatsoever, together with any interest,
penalty, addition to tax, or additional amount attributable thereto; and (b) any
liability for the payment of amounts with respect to payment of a type described
in clause (a), including (i) as a result of being a member of an affiliated,
consolidated, combined or unitary group, (ii) as a result of succeeding to such
liability as a result of merger, conversion or asset transfer or (iii) as a
result of any obligation under any Tax sharing, Tax allocation, Tax indemnity,
or similar agreement or arrangement.

 

“Tax Representations” means those representations and warranties of the Company
set forth in Section 3.18.

 

“Tax Returns” means any return, report, statement, information return or other
document (including any amendments thereto and any related or supporting
information) filed or required to be filed with any Governmental Authority in
connection with the determination, assessment, collection or administration of
any Taxes or the administration of any laws, regulations or administrative
requirements relating to any Taxes.

 

“Transaction Documents” means this Agreement and any other documents or exhibits
related hereto or contemplated hereby.

 

“Treasury Regulations” means the regulations promulgated under the Code, by the
United States Department of the Treasury, as such regulations may be amended
from time to time. All references herein to specific sections of the regulations
shall be deemed also to refer to any corresponding provisions of succeeding
regulations, and any reference to temporary regulations shall be deemed also to
refer to any corresponding provisions of final regulations.

 

“USRPHC” has the meaning assigned to it in Section 3.18(e).

 

“VDR” means that certain virtual data room maintained by Donnelley Financial
Solutions hosted by the Company with the project name “Project Mariner” made
available to the Purchaser on September 11, 2019 and until the Closing Date.

 

10

--------------------------------------------------------------------------------

 

 

Section 2.        AGREEMENT TO SELL AND PURCHASE.

 

2.1       Sale and Purchase of Shares. Subject to the terms of this Agreement,
at the Closing, the Company hereby agrees to issue and sell to the Purchaser,
and the Purchaser hereby agrees, to purchase from the Company, 7,974,482 shares
of Common Stock (the “Closing Shares”) free and clear of all Encumbrances
(except for any restriction on transfer under the Securities Act or applicable
“blue sky” laws).

 

2.2       Purchase Price. The purchase price for the Common Stock to be
purchased by the Purchaser hereby shall be $6.27 per share such that the
aggregate purchase price to be paid by the Purchaser shall be $50,000,000.00
(the “Purchase Price”).

 

2.3       Closing. Subject to the terms of this Agreement, the closing of the
transactions contemplated hereby (the “Closing”) will occur on the first
Business Day following the satisfaction or waiver of all conditions to the
obligations of the Parties to consummate the transactions or such other date as
may be agreed by the mutual consent of the Parties (the “Closing Date”). The
Closing shall take place at the offices of NextDecade Corporation, 1000
Louisiana Street, Suite 3900, Houston, Texas 77002 or such other place as the
Parties mutually agree. The Parties agree that the Closing may occur via
delivery of facsimiles or photocopies of the applicable Transaction Documents.
Unless otherwise provided herein, all proceedings to be taken and all documents
to be executed and delivered by all Parties at the Closing will be deemed to
have been taken and executed simultaneously, and no proceedings will be deemed
to have been taken nor documents executed or delivered until all have been
taken, executed and delivered.

 

2.4       Actions at the Closing. At the Closing, the Purchaser and the Company
(as applicable) shall take or cause to be taken the following actions (“Closing
Actions”):

 

(a)            Payment of the Purchase Price. The Purchaser shall pay the
Purchase Price in respect of the shares purchased by the Purchaser pursuant to
Section 2.1 to the Company by wire transfer of immediately available funds to
the account specified by the Company to the Purchaser in writing not less than
five (5) Business Days prior to the Closing.

 

11

--------------------------------------------------------------------------------

 

 

(b)            Issuance of Common Stock. The Company shall deliver to the
Purchaser a true, correct and complete certificate representing the shares of
Common Stock registered in the name of the Purchaser (or evidence of the
Purchased Shares issued in book-entry form with a notation in the Company’s
stock transfer records), containing the restrictive legend set forth in Section
4.9, purchased by the Purchaser pursuant to this Section 2, duly authorized by
all requisite corporate action on the part of the Company.

 

(c)            Purchaser Rights Agreement. The Purchaser and the Company shall
execute and deliver the Purchaser Rights Agreement.

 

(d)            Registration Rights Agreement. The Purchaser and the Company
shall execute and deliver the Registration Rights Agreement.

 

(e)          Good Standing Certificate. The Company shall deliver a certificate
of the Secretary of State of the State of Delaware, dated as of a recent date,
to the effect that the Company is in good standing.

 

(f)      Company Officer’s Certificate. The Company shall deliver an officer’s
certificate, dated as of the Closing Date, substantially in the form attached to
this Agreement as Exhibit G.

 

(g)      Company Secretary’s Certificate. The Company shall deliver a
certificate of the Secretary of the Company, dated the Closing Date,
substantially in the form attached to this Agreement as Exhibit H, certifying as
to (i) the certificate of incorporation of the Company, (ii) board resolutions
authorizing the execution and delivery of the Transaction Documents and the
consummation of the transactions contemplated thereby, and (iii) the incumbent
officers authorized to execute the Transaction Documents, setting forth the name
and title and bearing the signatures of such officers.

 

(h)     Legal Opinion. The Purchaser shall have received a written opinion of
K&L Gates LLP dated as of the Closing Date, substantially in the form attached
to this Agreement as Exhibit I.

 

(i)      Cross Receipt. The Purchaser and the Company shall deliver a cross
receipt, dated the Closing Date, executed by (1) the Company confirming that the
Company has received the Purchase Price and (2) the Purchaser confirming that
the Purchaser has received the shares of Common Stock as and in the manner
contemplated by clause (b) above.

 

(j)      [***].

 

(k)     [***].

 

(l)          [***].

 

(m)     Lock Up Letter. The Purchaser shall deliver a lock up letter
substantially in the form attached to this Agreement as Exhibit M.

 

12

--------------------------------------------------------------------------------

 

 

(n)     Form W-8 BEN. The Purchaser shall deliver a validly completed and
executed Internal Revenue Service Form W-8 BEN establishing the Purchaser’s
exemption from U.S. withholding Tax.

 

(o)      Additional Documents. The Company shall have delivered such other
documents relating to the transactions contemplated by this Agreement as the
Purchasers or their counsel may reasonably request.

 

2.5       Transfer Taxes. All of the Common Stock issued to the Purchaser
pursuant to this Agreement will be delivered with any and all issue, stamp,
transfer or similar Taxes or duties payable in connection with such delivery
duly paid by the Company.

 

2.6     Additional Stock Issuances. In addition to the Closing Shares, the
Company shall issue shares of Common Stock to the Purchaser upon the occurrence
of the following, without any further consideration being payable by the
Purchaser:

 

(a)     If (i) FID does not occur on or before January 1, 2021 and (ii) the
Purchaser has not disposed of or transferred any of the Closing Shares prior to
such date, the Company shall, on the first Business Day following such date,
issue to the Purchaser 398,725 shares of Common Stock (subject to adjustment for
any subdivision, split, combination or other reclassification occurring after
the date hereof).

 

(b)     If (i) FID does not occur on or before July 1, 2021 and (ii) the
Purchaser has not disposed of or transferred any of the Closing Shares or any
shares of Common Stock issued pursuant to Section 2.6(a) prior to such date, the
Company shall, on the first Business Day following such date, issue to the
Purchaser 398,725 shares of Common Stock (subject to adjustment for any
subdivision, split, combination or other reclassification occurring after the
date hereof). This issuance shall be in addition to the issuance referenced in
Section 2.6(a) above.

 

Section 3.        REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company hereby represents and warrants to the Purchaser as of the date
hereof (except for representations and warranties that are made as of a specific
date, which are made only as of such date), on behalf of itself and not any
other Party, as follows:

 

3.1       Organization and Qualification; Subsidiaries. The Company and each of
its Subsidiaries has been duly organized and is validly existing and is in good
standing under the laws of its jurisdictions of organization, with the requisite
power and authority to own and lease its properties and conduct its business as
it is being conducted on the date of this Agreement. The Company has been duly
qualified as a foreign corporation for the transaction of business and is in
good standing under the laws of each other jurisdiction in which it owns or
leases properties, or conducts any business so as to require such qualification.

 

3.2       Authorization; Enforcement; Validity. The Company has all necessary
corporate power and authority to enter into this Agreement and to carry out its
obligations hereunder, including the issuance to the Purchaser of the Common
Stock pursuant to Section 2.1 of this Agreement. The execution and delivery by
the Company of this Agreement and the performance by the Company of its
obligations hereunder, have been duly authorized by all requisite action on the
part of the Company, and no other action on the part of the Company or any of
its Subsidiaries is necessary to authorize the execution and delivery by the
Company of this Agreement or the consummation of the transactions contemplated
by this Agreement. This Agreement has been duly executed and delivered by the
Company, and assuming due authorization, execution and delivery by the
Purchaser, this Agreement constitutes the legal, valid and binding obligation of
the Company, enforceable against the Company in accordance with its terms,
subject to bankruptcy, insolvency, reorganization, moratorium or similar Laws
now or hereafter in effect relating to creditors’ rights generally and subject
to general principles of equity.

 

13

--------------------------------------------------------------------------------

 

 

3.3       No Conflicts. Assuming that all consents, approvals, authorizations
and other actions described in Section 3.4 have been obtained, and except as may
result from any facts or circumstances relating solely to the Purchaser, the
execution, delivery and performance by the Company of this Agreement and the
consummation of the transactions contemplated hereby do not and will not:
(a) violate, conflict with or result in the breach of the Charter Documents of
the Company or any of its Subsidiaries; (b) conflict with or violate any Law or
Order applicable to the Company or any of its Subsidiaries, or any of its or
their respective assets or properties; or (c) violate, conflict with, result in
any breach of, constitute a default (or event which with the giving of notice or
lapse of time, or both, would become a default) under, require any consent
under, or give to others any rights of termination, amendment, acceleration,
suspension, revocation or cancellation of, any note, bond, mortgage or
indenture, contract, agreement, lease, sublease, license, permit, franchise or
other instrument or arrangement to which the Company or any of its Subsidiaries
is a party or to which any of their respective assets or properties are subject,
or result in the creation of any Encumbrance on any of their respective assets
or properties.

 

3.4       Consents and Approvals. Except as set forth in Schedule 3.4, the
execution, delivery and performance by the Company of this Agreement do not
require any material consent, approval, authorization or other Order of, action
by, filing with or notification to, any Governmental Authority or any other
Person under any of the terms, conditions or provisions of any Law or Order
applicable to the Company or any of its Subsidiaries or by which any of its or
their assets or properties may be bound, any contract or agreement to which the
Company or any of its Subsidiaries is a party or by which the Company or any of
its Subsidiaries may be bound.

 

3.5       Capitalization.

 

(a)            As of the date of this Agreement, and immediately prior to the
issuance and sale of the Common Stock, the capitalization of the Company and
each of its Subsidiaries is set forth in Schedule 3.5(a).

 

(b)            Except as set forth in Schedule 3.5(b), there are no outstanding
options, warrants, “phantom” stock rights, claims, calls, puts, commitments,
stock appreciation rights, convertible or exchangeable securities, including any
convertible debt securities, or other contracts or rights of any nature
obligating the Company or any of its Subsidiaries to issue, return, redeem,
repurchase, transfer, deliver or sell equity interests or other securities or
ownership interests in the Company or any of its Subsidiaries, and no Person is
entitled to any preemptive or similar right with respect to the issuance of
securities or other equity interests in the Company or any of its Subsidiaries.

 

(c)            Except as set forth in Schedule 3.5(c), (x) to the Knowledge of
the Company, there are no voting agreements, voting trusts, shareholder
agreements, proxies or other similar agreements or understandings with respect
to the equity interests of the Company or any of its Subsidiaries or that
restrict or grant any right, preference or privilege with respect to the
transfer of such equity interests, and (y) there are no contracts to declare,
make or pay any dividends or distributions, whether current or accumulated, or
due or payable, on the equity interests of the Company or any of its
Subsidiaries.

 

(d)            Except for the shares of preferred stock, par value $0.0001 per
share, authorized by its Charter Documents and outstanding shares of Series A
Convertible Preferred Stock and the Series B Convertible Preferred Stock, the
Company has no authorized or outstanding class of equity securities ranking as
to dividends, redemption or distribution of assets upon a liquidation senior to
or pari passu with the Common Stock.

 

14

--------------------------------------------------------------------------------

 

 

3.6       Valid Issuance.

 

(a)            Upon payment of the Purchase Price and the occurrence of the
Closing, the Purchaser will be the owner, of record and beneficially, of
7,974,482 duly and validly issued, fully paid, and non-assessable shares of
Common Stock. The Purchaser shall have good and valid title to such shares of
Common Stock, free and clear of any Encumbrances (except for any restriction on
transfer under the Securities Act or applicable “blue sky” laws).

 

(b)            Assuming the accuracy of the Purchaser’s representations and
warranties set forth herein, the offer, sale and issuance of such Common Stock
as contemplated hereby are exempt from the registration and qualification of the
Securities Act, and will be issued in compliance with all applicable federal and
state securities and blue sky laws. Neither the Company nor any Person acting on
behalf of the Company has taken any action that would cause the loss of such
exemption.

 

3.7       SEC Reports; Financial Statements.

 

(a)            The Company has filed or furnished with the Securities and
Exchange Commission (“SEC”) all forms, reports, schedules, proxy statements
(collectively, and in each case including all exhibits and schedules thereto and
documents incorporated by reference therein and including all registration
statements and prospectuses filed with the SEC, the “SEC Reports”) required to
be filed or furnished by the Company under the Exchange Act or the Securities
Act during the 12 months preceding the date hereof. As of its date of filing or
furnishing, each SEC Report complied in all material respects with the
requirements of the Exchange Act or the Securities Act, and none of such SEC
Reports (including any audited or unaudited financial statements and any notes
thereto or schedules included therein) contained when filed or furnished (except
to the extent revised or superseded by a subsequent filing with the SEC that is
publicly available prior to the date hereof) any untrue statement of a material
fact or omitted or omits to state a material fact required to be stated therein
or necessary to make the statements made therein, in light of the circumstances
under which they were made, not misleading.

 

(b)            Each of the consolidated financial statements (including the
notes thereto) included in the SEC Reports (i) complied as to form required by
published rules and regulations of the SEC related thereto as of its date of
filing with the SEC, (ii) complied in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto, (iii) was prepared in accordance with GAAP applied on a
consistent basis during the periods involved (except as may be indicated in the
notes thereto or otherwise permitted by the SEC on Form 10-Q or any successor
form under the Exchange Act) and (iv) presents fairly in all material respects
the consolidated financial position of Company and its consolidated Subsidiaries
as of the dates thereof and the consolidated results of their operations and
cash flows for the periods then ended, subject (in the case of unaudited
financial statements) to normal year-end adjustments and any other adjustments
described therein or in the notes or schedules thereto or the absence of
footnotes (none of which are material).

 

(c)            The unaudited balance sheet and the related unaudited statement
of operations, unaudited statement of stockholders’ equity and unaudited
statement of cash flows for the Company’s most recently filed Quarterly Report
on Form 10-Q as of the date of this Agreement (i) present fairly in all material
respects the financial condition of the Company as of such date and the results
of operations for the three (3) month period then ended and (ii) were prepared
on a basis consistent with the Company’s past practice, subject to normal
year-end adjustments and the absence of footnotes.

 

15

--------------------------------------------------------------------------------

 

 

3.8       Undisclosed Liabilities. Except as set forth in Schedule 3.8, and
except for liabilities included or reserved for in the unaudited consolidated
balance sheet of the Company or disclosed in the notes thereto included in the
Company’s most recently filed Quarterly Report on Form 10-Q, as of the date of
this Agreement, neither the Company nor any of its Subsidiaries has incurred
liabilities, including contingent liabilities, or any other obligations of a
nature required to be disclosed on a consolidated balance sheet or in the notes
thereto, except liabilities that are not material and were incurred in the
ordinary course of business subsequent to the date of the consolidated balance
sheet contained in the Company’s most recently filed Quarterly Report on Form
10-Q as of the date of this Agreement.

 

3.9       Contracts. Except as set forth in Schedule 3.9, neither the Company
nor any of its Subsidiaries is, or to the Knowledge of the Company, is alleged
to be (nor, to the Company’s Knowledge, is any other party to any Material
Contract) in material default under, or in material breach or material violation
of, any Material Contract, and no event has occurred which, with the giving of
notice or passage of time or both, would constitute a material default by the
Company or any other party under any Material Contract. Neither the Company nor
any of its Subsidiaries is aware of any circumstances whereby any party could
give notice of its intention to terminate any Material Contract, and, to the
Knowledge of the Company, no party has sought to repudiate, disclaim or vary any
Material Contract to the detriment of the Company or any of its Subsidiaries.
Other than Material Contracts which have terminated or expired in accordance
with their terms, each of the Material Contracts is in full force and effect and
is a legal, valid and binding obligation of the Company and, to the Knowledge of
the Company, the other parties thereto enforceable against the Company and, to
the Knowledge of the Company, such other parties in accordance with its terms
(subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally and general equitable principles (whether considered
in a proceeding in equity or at law). Schedule 3.9 lists all of the Material
Contracts. A complete and accurate copy of each Material Contract has been made
available to Purchaser or its counsel in the VDR or in the Counsel VDR at least
two (2) Business Days prior to the date hereof. Schedule 3.9 provides a true and
correct list, organized by borrower, of all Indebtedness of the Company and its
Subsidiaries. Except as set forth on Schedule 3.9, neither the Company nor any
of its Subsidiaries has any liabilities arising under any other Indebtedness.

 

3.10     Affiliate Transactions. Except as set forth in Schedule 3.10 or
otherwise disclosed in the SEC Reports, there are no transactions between the
Company, on the one hand, and any (A) officer or director of the Company or any
of its Subsidiaries, (B) to the Knowledge of the Company, record or beneficial
owner of five (5) percent or more of the voting securities of the Company or (C)
Affiliate or family member of any such officer or director or, to the Knowledge
of the Company, record or beneficial owner, on the other hand, except employee
benefit plans, executive compensation or director compensation, employment
agreements, consulting agreements, indemnification agreements and similar
transactions. Neither the Company nor any of its Subsidiaries is a guarantor or
indemnitor of any indebtedness of any of the persons set forth in the foregoing
clause (A) or, to the Knowledge of the Company, clauses (B) through (C).

 

16

--------------------------------------------------------------------------------

 

 

3.11     Title. The Company and each of its Subsidiaries has good and marketable
title to their respective owned properties, real estate and assets, and good
leasehold title to their respective leasehold estates in leased properties, real
estate and assets (including the Brownsville Leases, as applicable), in each
case, subject to no Encumbrances, other than Encumbrances that would not
reasonably be expected to result in, individually or in the aggregate, a
Material Adverse Effect. The Company and each of its Subsidiaries is the sole
lessee with respect to their respective leased real estate, including the
Brownsville Leases, as applicable. Except as set forth in Schedule 3.11, there
are no notices, disputes, claims, demands or accommodations relating to or in
respect of the Company’s and each of its Subsidiaries’ owned and leased real
estate, and such real estate is not subject to any legal suits, actions,
disputes, claims or demands arising from the acquisition, alienation or use of
such real estate.

 

3.12     Compliance with Law; Permits.

 

(a)            Neither the Company nor any of its Subsidiaries (i) is in
material violation or default of the Charter Documents of the Company or any of
its Subsidiaries, (ii) is in material violation or default of any Order or any
Law or (iii) except as disclosed in Schedule 3.12, has received any written
notice of, and to the Knowledge of the Company, no investigation or review is in
process or threatened by any Governmental Authority with respect to, any
violation or alleged violation of any Order or Law.

 

(b)            The Company and its Subsidiaries hold all material Permits
necessary for the lawful conduct of their respective businesses as they are
presently being conducted. All material Permits are in full force and effect.
The Company and its Subsidiaries are in compliance with the terms of all
material Permits. There are no pending or, to the Knowledge of the Company,
threatened, modifications, amendments, cancellations, suspensions, limitations,
nonrenewals or revocations of any material Permit. There has occurred no event
which (whether with notice or lapse of time or both) could reasonably be
expected to result in or constitute the basis for such a modification,
amendment, cancellation, suspension, limitation, nonrenewal or revocation
thereof. Copies of all material Permits that have been obtained by the Company
or any of its Subsidiaries and copies of applications for material Permits made
by the Company or any of its Subsidiaries have been made available in the VDR or
in the Counsel VDR at least two (2) Business Days prior to the date hereof.

 

3.13     Litigation. Except as set forth in Schedule 3.13, no action, suit,
claim, demand, hearing, investigation or other proceeding is pending against the
Company or any of its Subsidiaries, or, to the Knowledge of the Company, any
officer, director, manager, member, shareholder or employee of any such Person,
and none of the Company or any of its Subsidiaries, or, to the Knowledge of the
Company, any officer, director, manager, member, shareholder or employee of any
such Person, is subject to any outstanding injunction, judgment, order, decree,
ruling or charge or, to the Knowledge of the Company, is threatened with being
made a party to any action, suit, proceeding, hearing or investigation of, in,
or before any Governmental Authority or before any arbitrator. The Company does
not believe that any of the legal proceedings set forth on Schedule 3.13 will,
individually or in the aggregate, result in a Material Adverse Effect. There are
no legal or governmental actions, suits or proceedings pending, threatened or
contemplated that are required to be disclosed in the SEC Reports and are not so
disclosed.

 

17

--------------------------------------------------------------------------------

 

 

3.14     Intellectual Property. Except as set forth in Schedule 3.14, the
Company and its Subsidiaries own or have obtained valid and enforceable licenses
for, or other legal and valid rights to use, all Intellectual Property necessary
for the conduct of the business of the Company and its Subsidiaries as currently
conducted and as presently proposed to be conducted. To the Knowledge of the
Company, the Intellectual Property owned by or exclusively licensed to the
Company and its Subsidiaries is valid and enforceable, and there have been no
and there are not currently any proceedings, claims, lawsuits, office actions or
other matters challenging the validity, enforceability or ownership of the same.
The Company’s Intellectual Property, and the conduct of the businesses of the
Company and its Subsidiaries, has not violated, infringed or misappropriated,
and do not violate, infringe or misappropriate any Intellectual Property of any
third party. Neither the Company nor any of its Subsidiaries has received from
any third party a claim in writing that the Company or any of its Subsidiaries
is infringing the Intellectual Property rights of any third party. The Company
and its Subsidiaries have taken all reasonable measures consistent with industry
practice to (i) protect and preserve the confidentiality of all trade secrets
and confidential information owned, used or held by the Company and its
Subsidiaries, and (ii) protect and maintain its rights in all Intellectual
Property created or developed by, for or on behalf of the Company and its
Subsidiaries.

 

3.15     Environmental Matters.

 

(a)     The Company and its Subsidiaries are and have at all times been in
compliance in all material respects with all Environmental Laws.

 

(b)     (i) The Company and its Subsidiaries hold all Permits required pursuant
to Environmental Law (“Environmental Permits”) to conduct their operations and
occupy and use their real properties as they are currently operated, occupied
and used, (ii) all such Environmental Permits are in full force and effect,
(iii) the Company and its Subsidiaries are and have at all times been in
compliance in all material respects with all Environmental Permits, (iv) there
are no pending or, to the Knowledge of the Company, threatened, modifications,
amendments, cancellations, suspensions, limitations, nonrenewals or revocations
of any Environmental Permit, and (v) there has occurred no event which (whether
with notice or lapse of time or both) could reasonably be expected to result in
or constitute the basis for such a modification, amendment, cancellation,
suspension, limitation, nonrenewal or revocation thereof.

 

(c)     The Company and its Subsidiaries have not Released any Hazardous
Materials in, on, at, or under any real property that require any investigation,
remediation, cleanup, removal, or corrective or remedial action pursuant to
Environmental Law or that would reasonably be expected to result in a liability
of the Company or any of its Subsidiaries.

 

(d)     To the Knowledge of the Company, there are no locations or premises
where Hazardous Materials have been Released such that (A) the Company or any of
its Subsidiaries would reasonably be expected to be obligated to investigate,
remove, remediate, clean up or otherwise respond to pursuant to any
Environmental Laws or (B) would reasonably be expected to result in a liability
of the Company or any of its Subsidiaries.

 

(e)     There are no Environmental Claims pending, or to the Knowledge of the
Company threatened against the Company or any of its Subsidiaries, and there no
actions, activities, circumstances, facts, conditions, events or incidents,
including the presence or Release of, or exposure to, any Hazardous Material,
which would be reasonably likely to form the basis of any such Environmental
Claim.

 

18

--------------------------------------------------------------------------------

 

 

3.16     Company Benefits Plans.

 

(a)            Schedule 3.16 lists each material Company Benefit Plan.

 

(b)            Neither the Company nor any of its ERISA Affiliates has ever
maintained, sponsored, contributed to, or had an obligation to maintain, sponsor
or contribute to, or has any liability under or with respect to (i) a “defined
benefit plan,” as defined in Section 3(35) of ERISA, (ii) a pension plan subject
to the minimum funding standards of Section 302 of ERISA or Section 412 of the
Code, (iii) a “multiemployer plan,” as defined in Section 3(37) of ERISA, (iv) a
“multiple employer plan” (within the meaning of Section 413 of the Code), (v) a
“voluntary employees’ beneficiary association” (within the meaning of Section
501(c)(9) of the Code), (vi) an organization or trust described in Sections
501(c)(17) or 501(c)(20) of the Code or (vii) a “welfare benefits fund”
described in Section 419(e) of the Code. No current or former employee, officer,
director, consultant or other service provider of the Company or any of its
Subsidiaries is or may become entitled under any Company Benefit Plan to receive
health, life insurance or other welfare benefits (whether or not insured),
beyond their retirement or other termination of service, other than health
continuation coverage as required by Section 4980B of the Code.

 

(c)            Each Company Benefit Plan has been administered in all material
respects in accordance with its terms and applicable Law. Each Company Benefit
Plan intended to be qualified under Section 401(a) of the Code has either
received a favorable determination letter from the IRS or may rely on a
favorable opinion letter issued by the IRS, and, to the Knowledge of the
Company, nothing has occurred since the date of such determination or opinion
letter that would reasonably be expected to adversely affect such qualification.

 

(d)            Except as would not be reasonably likely to result in a Material
Adverse Effect, there are no actions, suits, audits or investigations by any
Governmental Authority or other claims (except for routine claims for benefits)
pending or, to the Knowledge of the Company, threatened, against or involving
any Company Benefit Plan.

 

(e)            Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby will (whether alone or upon
the occurrence of any additional or further acts or events) (i) result in any
payment becoming due to any current or former employee, officer, director or
independent contractor of the Company or any Subsidiary thereof or satisfy any
prerequisite (whether exclusive or non-exclusive) to any payment or benefit to
any current or former employee, director or independent contractor of the
Company or any Subsidiary thereof, (ii) increase any benefits under any Company
Benefit Plan, (iii) result in the acceleration of the time of payment, vesting
or funding of any such benefits under any Company Benefit Plan, or (iv) result
in the forgiveness of any indebtedness of any current or former employee,
officer, director or independent contractor of the Company or any Subsidiary
thereof.

 

3.17     Labor.

 

(a)            Neither the Company nor any of its Subsidiaries is a party to any
labor or collective bargaining agreement.

 

(b)            There are no (i) strikes, work stoppages, work slowdowns or
lockouts pending or, to the Knowledge of the Company, threatened against or
involving the Company or any of its Subsidiaries, (ii) demands for recognition,
representation proceedings, petitions seeking representation, or union
organizing or decertification activity pending or, to the Knowledge of the
Company, threatened involving any employees of the Company or any of its
Subsidiaries, or (iii) unfair labor practice charges, grievances or complaints
pending or, to the Knowledge of the Company, threatened by or on behalf of any
employee or group of employees of the Company or any of its Subsidiaries, except
in each case as would not have a Material Adverse Effect.

 

(c)          The Company and its Subsidiaries are in compliance in all material
respects with all applicable Laws respecting labor, employment and employment
practices, including (A) hiring, termination, terms and conditions of
employment, wages and hours, equal opportunity, classification of employees and
contractors, including as exempt and non-exempt, and as employees and
independent contractors, background checks, and legal authorization to work in
the United States, (B) unfair labor practices, (C) collective bargaining, and
(D) the Worker Adjustment and Retraining Notification Act of 1998, as amended,
or any similar applicable state, local or foreign Law.

 

19

--------------------------------------------------------------------------------

 

 

3.18     Tax Matters. Except as set forth in Schedule 3.18:

 

(a)            As of the date of this Agreement, the Company has timely filed
all material Tax Returns required to be filed (after giving effect to any
extensions that have been requested by and granted to such party by the
applicable Governmental Authority) and has paid or caused to be paid on its
behalf all Taxes due and owing, other than those (i) that are being contested in
good faith and for which adequate reserves have been established in accordance
with GAAP or (ii) that, if not paid, would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect. All such Tax
Returns are true, correct and complete in all material respects. There are no
past, current, pending or, to the Knowledge of the Company, threatened audits,
claims, disputes, or proceedings by any Governmental Authority relating to
Taxes. The Company has not waived any statutes of limitation or agreed to any
extension of time with respect to any Tax assessment or deficiency. The Company
has not received written notice from any Governmental Authority in a
jurisdiction where it does not file Tax Returns claiming that it is subject to
Tax in that jurisdiction. There are no liens for Taxes against the property of
the Company or the Project except for Taxes not yet due and payable.

 

(b)            The Company has complied with all Laws relating to the
withholding and collection of Taxes relating to the Company. The Company has not
engaged in any reportable transaction within the meaning of Treasury Regulations
Section 1.6011-4(b).

 

(c)            Neither the Company nor any of its Subsidiaries has made an
election under Section 965(h) of the Code.

 

(d)            The Company (A) has not entered into any agreement with any
Governmental Authority that would impact the amount of Taxes due by it, (B) has
never been a member of an affiliated, combined, consolidated or unitary group
for purposes of filing any Tax Return or has any liability for the Taxes of any
other Person (1) under Treasury Regulations Section 1.1502-6 (or any similar
provision of state, local or foreign law), or (2) as a transferee or successor,
by Contract, or otherwise, or (C) is not a party to, or has any liability under,
any Tax sharing, Tax allocation, Tax indemnity, or similar agreement or
arrangement.

 

(e)      The Company is not a United States real property holding company
(“USRPHC”) within the meaning of Section 897 of the Code.

 

3.19     Investment Company Act. The Company is not and, after giving effect to
the transactions contemplated by this Agreement will not be, an “investment
company” as that term is defined in, nor is the Company otherwise subject to
registration or regulation under, the Investment Company Act of 1940.

 

20

--------------------------------------------------------------------------------

 

 

3.20     OFAC and Related Matters. None of the transactions contemplated hereby
will violate (i) any Sanctions, or (ii) the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism (USA
PATRIOT ACT) Act of 2001, Public Law 107-56 (October 26, 2001). The Company is
in compliance with Sanctions in all material respects. There are no pending or
threatened claims or legal actions, or investigations by any Governmental
Authority, of or against the Company, nor are there any judgments imposed (or
threatened to be imposed) upon the Company by or before any Governmental
Authority, in each case, in connection with any alleged violation of Sanctions.
Neither the Purchase Price nor any other proceeds received by the Company
hereunder will be used in any dealings or transactions with any Sanctioned
Person or in any manner that will result in a violation of Sanctions. The
Company has not violated any provision of the U.S. Foreign Corrupt Practices Act
of 1977 or the U.K. Bribery Act 2010. None of the Company nor any of its
Subsidiaries, nor, to the Knowledge of the Company, any director, officer,
agent, employee, Affiliate or Person acting on behalf of the Company or its
Subsidiaries is a Sanctioned Person or has done business on behalf of the
Company or its Subsidiaries with or for the benefit of any Sanctioned Person or
otherwise violated Sanctions. The Company will not directly or indirectly use
the proceeds of the sale of the Common Stock, or lend, contribute or otherwise
make available such proceeds to any Subsidiary or other Person, for the purpose
of transacting business with or financing the activities of any Sanctioned
Person or otherwise in violation of Sanctions. There have been no false or
fictitious entries made in the books or records of the Company or any of its
Subsidiaries relating to any payment that the Sanctions prohibits, and neither
the Company nor any of its Subsidiaries has established or maintained a secret
or unrecorded fund for use in making any such payments.

 

3.21     Broker; Fees. Neither the Company nor any of its Subsidiaries has
employed any broker or finder, or incurred any liability for any brokerage or
finders’ fees or any similar fees or commissions in connection with the
transactions contemplated by this Agreement for which the Purchaser is liable.

 

3.22     Insurance.

 

(a)     Schedule 3.22 lists all material insurance policies maintained by, or
for the benefit of, the Company or any of its Subsidiaries. Complete and
accurate copies of each insurance policy listed on Schedule 3.22 have been made
available in the VDR or in the Counsel VDR at least two (2) Business Days prior
to the date hereof. All such policies are in full force and effect and none are
void or voidable.

 

(b)     The Company and all of its Subsidiaries have maintained all material
insurance that is required by applicable Law.

 

(c)     No claim of ten million U.S. Dollars (U.S. $10,000,000) or more has been
made by the Company or any of its Subsidiaries under any policy of insurance and
no claim of one million U.S. Dollars (U.S. $1,000,000) or more under any such
policy is outstanding.

 

(d)     All premiums due in respect of such insurance policies have been paid
when due.

 

21

--------------------------------------------------------------------------------

 

 

3.23     Securities Law Compliance. Neither the Company nor any of its
Affiliates, nor any person acting at its or their instruction, has conducted any
general solicitation or general advertising (as those terms are used in
Regulation D under the Securities Act) in connection with Common Stock Equity
Offering. Neither the Company nor any of its Affiliates, nor any person acting
at its or their instruction, has, directly or indirectly, made any offers or
sales of any Company security or solicited any offers to buy any security, under
circumstances that would require registration under the Securities Act of the
Common Stock Equity Offering as contemplated hereby.

 

3.24     Reporting Company; Form S-3. The Company is, and will be immediately
after the consummation of the transactions contemplated hereby, eligible to
register the shares of Common Stock sold in the Common Stock Equity Offering on
a registration statement on Form S-3 under the Securities Act.

 

3.25     Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) of the Exchange Act, and the Company has taken no
action designed to terminate, or reasonably likely to have the effect of
terminating, the registration of the Common Stock under the Exchange Act nor has
the Company received any notification in writing that the SEC is contemplating
terminating such registration. Except as described in Schedule 3.25, the Company
has not, in the two years preceding the date hereof, received notice from the
NASDAQ in writing to the effect that the Company is not in compliance with the
listing or maintenance requirements of such exchange.

 

3.26     Disclosure Controls and Procedures. The Company has established and
maintains and evaluates “disclosure controls and procedures” (as such term is
defined in Rules 13a-15 and 15d-15 under the Exchange Act) and “internal control
over financial reporting” (as such term is defined in Rules 13a-15 and 15d-15
under the Exchange Act); such disclosure controls and procedures are designed to
ensure that material information relating to the Company, including its
consolidated Subsidiaries, is made known to the Company’s Chief Executive
Officer and its Chief Financial Officer by others within those entities, and
such disclosure controls and procedures are effective to perform the functions
for which they were established; the Company’s independent auditors and the
Audit Committee of the Board have been advised of: (i) all significant
deficiencies, if any, in the design or operation of internal controls which
could adversely affect the Company’s ability to record, process, summarize and
report financial data; and (ii) all fraud, if any, whether or not material, that
involves management or other employees who have a role in the Company’s internal
controls; all material weaknesses, if any, in internal controls have been
identified to the Company’s independent auditors; since the date of the most
recent evaluation of such disclosure controls and procedures and internal
controls, there have been no significant changes in internal controls or in
other factors that could significantly affect internal controls, including any
corrective actions with regard to significant deficiencies and material
weaknesses; the principal executive officers (or their equivalents) and
principal financial officers (or their equivalents) of the Company have made all
certifications required by the Sarbanes-Oxley Act and any related rules and
regulations promulgated by the SEC, and the statements contained in each such
certification are complete and correct.

 

22

--------------------------------------------------------------------------------

 

 

3.27     Compliance with the Sarbanes-Oxley Act. The Company, its Subsidiaries
and the Company’s directors and officers are each in compliance in all material
respects with all applicable effective provisions of the Sarbanes-Oxley Act and
the rules and regulations of the SEC and the NASDAQ promulgated thereunder.

 

Section 4.       REPRESENTATIONS AND WARRANTIES OF THE PURCHASER.

 

The Purchaser represents and warrants to the Company as of the date hereof
(except for representations and warranties that are made as of a specific date,
which are made only as of such date), as follows:

 

4.1       Organization and Qualification. The Purchaser has been duly organized
and is validly existing and is in good standing (to the extent such concept
exists) under the laws of its jurisdiction of organization, with the requisite
power and authority to own its properties and conduct its business as currently
conducted.

 

4.2       Authorization; Enforcement; Validity. The Purchaser has all necessary
corporate, limited liability company or equivalent power and authority to enter
into this Agreement and to carry out, or cause to be carried out, its
obligations hereunder in accordance with the terms hereof. The execution and
delivery by the Purchaser of this Agreement and the performance by the Purchaser
of its obligations hereunder have been duly authorized by all requisite action
on the part of the Purchaser, and no other action on the part of the Purchaser
is necessary to authorize the execution and delivery by the Purchaser of this
Agreement or the consummation of the transactions contemplated by this
Agreement. This Agreement has been duly executed and delivered by the Purchaser,
and assuming due authorization, execution and delivery by the Company, this
Agreement constitutes the legal, valid and binding obligation of the Purchaser,
enforceable against the Purchaser in accordance with its terms, subject to
bankruptcy, insolvency, reorganization, moratorium or similar Laws now or
hereafter in effect relating to creditors’ rights generally and subject to
general principles of equity.

 

4.3       No Conflicts. The execution, delivery, and performance by the
Purchaser of this Agreement do not and will not (a) violate any provision of the
organizational documents of the Purchaser; (b) conflict with or violate any Law
or Order applicable to the Purchaser or any of its respective assets or
properties; or (c) violate, conflict with, result in any breach of, constitute a
default (or event which with the giving of notice or lapse of time, or both,
would become a default) under, require any consent under, or give to others any
rights of termination, amendment, acceleration, suspension, revocation or
cancellation of, any note, bond, mortgage or indenture, contract, agreement,
lease, sublease, license, permit, franchise or other instrument or arrangement
to which the Purchaser is a party or to which any of its assets or properties
are subject, or result in the creation of any Encumbrance on any of its assets
or properties, except, in the case of clauses (b) and (c), for any such
conflict, violation, breach or default that would not reasonably be expected to
have, individually or in the aggregate, a Purchaser Material Adverse Effect.

 

23

--------------------------------------------------------------------------------

 

 

4.4       Consents and Approvals. The execution, delivery and performance by the
Purchaser of this Agreement do not require the Purchaser to obtain any consent,
approval, authorization or other Order of, action by, filing with or
notification to, any Governmental Authority or any other Person under any of the
terms, conditions or provisions of any Law or Order applicable to the Purchaser
or by which any of its assets or properties may be bound, any contract to which
the Purchaser is a party or by which the Purchaser may be bound, except for any
consent, approval, authorization or other Order of, action by, filing with or
notification to, any Governmental Authority or any other Person under any of the
terms, conditions or provisions of any Law or Order applicable to the Purchaser
that, if not made or obtained, would not reasonably be expected to have,
individually or in the aggregate, a Purchaser Material Adverse Effect with
respect to the Purchaser.

 

4.5       Purchaser Representation. (i) The Purchaser is either (A) a qualified
institutional buyer as defined in Rule 144A of the Securities Act, (B) an
accredited investor as defined in Rule 501(a)(1), (2), (3), (7) or (8) under the
Securities Act, (C) a non-U.S. person under Regulation S under the Securities
Act, or (D) the foreign equivalent of (A) or (B) above, and (ii) any securities
of the Company acquired by the Purchaser under this Agreement will have been
acquired for investment and not with a view to distribution or resale in
violation of the Securities Act.

 

4.6       Sufficient Funds. The Purchaser has sufficient assets (or the ability
to call sufficient capital from its equityholders) and the financial capacity to
perform all of its obligations under this Agreement, including the ability to
fully fund the Purchase Price at the Closing.

 

4.7     Reliance on Exemptions. The Purchaser understands that the shares of
Common Stock are being offered and sold to it in reliance upon specific
exemptions from the registration requirements of United States federal and state
securities Laws and that the Company is relying upon the truth and accuracy of,
and the Purchaser’s compliance with, the representations, warranties,
agreements, acknowledgments and understandings of the Purchaser set forth herein
in order to determine the availability of such exemptions and the eligibility of
the Purchaser to acquire the Common Stock offered hereunder.

 

4.8     Restricted Securities. The Purchaser understands that the shares of
Common Stock offered hereunder have not been registered under the Securities Act
by reason of a specific exemption from the registration provisions of the
Securities Act. The Purchaser understands that such shares of Common Stock are
characterized as “restricted securities” under applicable U.S. federal and state
securities Laws and that, pursuant to these Laws, the Purchaser must hold the
shares of Common Stock indefinitely unless such shares are subsequently
registered with the SEC and qualified by state authorities, or an exemption from
such registration and qualification requirements is available.

 

24

--------------------------------------------------------------------------------

 

 

4.9     Restrictive Legend.      The Purchaser understands that certificates
evidencing the Securities may bear the following or substantially similar
legends, reflecting the restricted nature of the Securities to which the
Purchaser has agreed in this Agreement:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED
OF UNLESS (I) SOLD PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SAID
ACT, (II) SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR 144A OF SAID ACT,
OR (III) AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT IS PROVIDED TO THE COMPANY. THE
SECURITIES REPRESENTED HEREBY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY SUCH
SECURITIES.

 

4.10     Broker; Fees. The Purchaser has not employed any broker or finder or
incurred any liability for any brokerage or finders’ fees or any similar fees or
commissions in connection with the transactions contemplated by this Agreement
for which the Company or any of its Subsidiaries is liable.

 

4.11     Confidentiality. Except as set forth on Schedule 4.11, the Purchaser
has not disclosed the fact that the Parties contemplated the transactions
contemplated by this Agreement nor any of the terms of this Agreement to anyone
other than the Purchaser’s attorneys, advisors and consultants who had a need to
know and who have assisted the Purchaser in connection with the transactions
contemplated by this Agreement.

 

Section 5.        ADDITIONAL COVENANTS.

 

5.1       Commercially Reasonable Efforts. Each of the Company and the Purchaser
hereby agrees to use its commercially reasonable efforts to timely satisfy (if
applicable) each of the conditions applicable to such Party under Sections 6 and
7, respectively, of this Agreement.

 

5.2       Further Assurances. Each Party shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other Party may reasonably request to carry out the intent and accomplish
the purposes of this Agreement and the consummation of the transactions
contemplated hereby.

 

5.3       Use of Proceeds. The Company shall use the proceeds from the
transactions contemplated hereby solely as provided for in Exhibit C to this
Agreement.

 

5.4       Expenses. Each Party shall bear all of its own expenses in connection
with the execution, delivery and performance of this Agreement and the
transactions contemplated hereby, including without limitation all fees and
expenses of its agents, representatives, counsel and accountants.

 

25

--------------------------------------------------------------------------------

 

 

5.5       Conduct of the Business of Company. From the date hereof until the
Closing Date, except (a) as expressly permitted by this Agreement, (b) as
required by Law, or (c) with the written consent of the Purchaser (such consent
not to be unreasonably withheld, conditioned or delayed), the Company shall
conduct its business and operations in the ordinary course of business
consistent with past practice and use commercially reasonable efforts to
(i) preserve intact its present business organization; (ii) maintain good
relationships with its vendors, suppliers, and others having material business
relationships with it; and (iii) manage its working capital in the ordinary
course of business consistent with past practice. Without limiting the
generality of the foregoing, and, except as contemplated in this Agreement or as
described in Schedule 5.5, during the period from the date of this Agreement
through the Closing Date, without the prior written consent of the Purchaser
(which consent shall not be unreasonably withheld or delayed), the Company shall
not, and shall not permit any of its Subsidiaries to:

 

(a)            amend any of its Charter Documents;

 

(b)            split, combine, subdivide or reclassify any of its equity
securities;

 

(c)            authorize, sell, issue or grant any equity securities or sell,
issue or grant any option, warrant or right to acquire any equity securities or
sell, issue or grant any security convertible into or exchangeable for equity
securities, or sell, transfer or dispose of, or grant or permit any Encumbrance
on, any equity interest, except (i) with respect to shares of the Company’s
Series A Convertible Preferred Stock and Series B Convertible Preferred Stock or
(ii) upon the exercise or conversion of any equity securities or any option,
warrant or right to acquire any equity securities outstanding as of the date
hereof;

 

(d)            except as required pursuant to applicable Law or the terms of any
Company Benefit Plan in existence as of the date hereof, (A) make or grant any
increases in the compensation or fringe benefits of any current or former
employee or service provider of the Company or its Subsidiaries except in the
ordinary course of business consistent with past practice (x) for current
employees whose annual base salary or annual fee is less than $150,000 or (y) in
respect of fringe benefits, increases in fringe benefits that do not result in a
material increase in cost to the Company or its Subsidiaries; (B) take any
action to accelerate the vesting or payment of any compensation or benefits
under any Company Benefit Plan or any action to fund or secure the payment of
compensation or benefits under any Company Benefit Plan; (C) amend, adopt or
terminate any Company Benefit Plan other than in connection with routine,
immaterial or ministerial amendments to health and welfare plans that do not
materially increase benefits or result in a material increase in administrative
costs; or (D) enter into, modify or terminate any collective bargaining
agreement or other agreement or arrangement with any labor union, works council,
labor organization or other employee-representative body.

 

(e)            declare, set aside for payment or pay any dividend on, or make
any other distribution in respect of its equity interests or otherwise make any
payments to any holder of such interests in its capacity as such, except with
respect to shares of the Company’s Series A Convertible Preferred Stock and
Series B Convertible Preferred Stock;

 

(f)            take or fail to take any action the result of which would cause
the creation of an Encumbrance on any of its equity interests;

 

(g)            make any material change to its financial reporting and
accounting methods other than as required by a change in GAAP;

 

26

--------------------------------------------------------------------------------

 

 

(h)             make any material change in its Tax reporting or Tax accounting
methods, including making or changing any material Tax elections except as
required by applicable Law;

 

(i)      change its entity classification for Tax purposes;

 

(j)             acquire any Person or other business organization, division or
business by merger, consolidation, purchase of an equity interest or assets, or
by any other manner;

 

(k)            take any action to liquidate, dissolve, or wind up its business;
or

 

(l)           commit itself to do any of the foregoing.

 

5.6       Public Announcements. No press release or other public announcement
related to this Agreement or the transactions contemplated herein shall be
issued or made without the joint prior written consent and approval of the
Company and the Purchaser (which consent shall not be unreasonably withheld,
conditioned or delayed), unless such release or announcement is required by law
or the rules of any securities exchange on which securities of the Company are
traded (including, for the avoidance of doubt, any Current Report on Form 8-K
required to be filed by the Company with the SEC describing this Agreement or
the transactions contemplated herein), in which case the Purchaser shall be
afforded a reasonable opportunity to review such public announcement prior to
publication.

 

5.7     Joint Voluntary Notification. The Parties agree to consult and determine
in good faith as expeditiously as possible whether a Joint Voluntary
Notification (“JVN”) of the transactions contemplated by the Transaction
Documents to CFIUS under the DPA is desirable and should be filed prior to the
Closing. If either of the Parties determines in its sole discretion that such a
JVN should be filed, the Parties shall use commercially reasonable efforts to
(i) take the CFIUS Filing Actions and the CFIUS Cooperation Actions, (ii) obtain
the CFIUS Clearance as promptly as practicable, (iii) comply at the earliest
practicable date with any request for information or documentary material
received by the Purchaser or any of their Affiliates from any governmental,
regulatory or stock exchange authority, and (iv) avoid the entry of any
governmental order whether temporary, preliminary or permanent, with respect to
CFIUS Clearance, that would have the effect of prohibiting, preventing or
restricting consummation of the transactions contemplated hereby, provided that
for the avoidance of doubt, commercially reasonable efforts under clauses (i) to
(iv) shall not require the Purchaser to accept any proposed mitigation agreement
that would have an adverse economic impact on the Purchaser or unduly limit the
Purchaser’s governance rights in the Company. The Purchaser shall pay the cost
of all fees payable to a governmental, regulatory or stock exchange authority in
connection with filings in connection with obtaining CFIUS Clearance.

 

5.8      Entity Classification. The Company shall not take any action that would
cause it to be treated other than as a corporation for U.S. federal income tax
purposes.

 

27

--------------------------------------------------------------------------------

 

 

Section 6.        CONDITIONS TO THE PURCHASER’S OBLIGATIONS. The obligations of
the Purchaser to consummate the transactions contemplated hereby pursuant to
this Agreement on the Closing Date shall be subject to the satisfaction at or
prior to the Closing Date of each of the following conditions, any one or more
of which may be waived in writing by the Purchaser:

 

6.1        Representations and Warranties. All of the representations and
warranties made by the Company in this Agreement shall be true and correct in
all material respects as of the Closing Date as though made on and as of the
Closing Date (except to the extent such representations and warranties expressly
speak as of an earlier date, in which case such representations and warranties
shall be true and correct as of such date).

 

6.2       Performance of Closing Actions. The Company shall have performed each
of the Closing Actions required to be performed by them at the Closing.

 

6.3       No Legal Impediment to Issuance; No Material Adverse Effect. No Law or
Order shall have become effective or been enacted, adopted or issued by any
Governmental Authority that prohibits the implementation of this Agreement or
the transactions contemplated herein, and no Material Adverse Effect shall have
occurred.

 

6.4       [***].

 

6.5     CFIUS Matters. The Parties shall have received the CFIUS Clearance or
shall have otherwise determined to each of their reasonable satisfaction that
CFIUS Clearance is not required under applicable law.

 

Section 7.       CONDITIONS TO THE COMPANY’S OBLIGATIONS. The obligations of the
Company to issue and sell to the Purchaser the Common Stock pursuant to this
Agreement shall be subject to the satisfaction at or prior to the Closing Date
of each of the following conditions, any one or more of which may be waived in
writing by the Company:

 

7.1        Representations and Warranties. All of the representations and
warranties made by the Purchaser in this Agreement shall be true and correct in
all material respects as of the Closing Date as though made on and as of the
Closing Date (except to the extent such representations and warranties expressly
speak as of an earlier date, in which case such representations and warranties
shall be true and correct as of such date).

 

7.2       Performance of Closing Actions. The Purchaser shall have performed
each of the Closing Actions required to be performed by it at the Closing.

 

7.3       No Legal Impediment to Issuance. No Law or Order shall have become
effective or been enacted, adopted or issued by any Governmental Authority that
prohibits the implementation of this Agreement or the transactions contemplated
by this Agreement.

 

7.4     CFIUS Matters. The Parties shall have received the CFIUS Clearance or
shall have otherwise determined to each of their reasonable satisfaction that
CFIUS Clearance is not required under applicable law.

 

28

--------------------------------------------------------------------------------

 

 

Section 8.        TERMINATION.

 

(a)            Termination by the Purchaser. This Agreement may be terminated at
any time prior to the Closing by the Purchaser following the occurrence of any
of the following events (each a “Purchaser Termination Event”) immediately upon
delivery of written notice to the Company; provided, however that the Purchaser
shall not be permitted to terminate this Agreement if at the time of such
termination the Purchaser is in breach of any representation, warranty or
covenant applicable to it in any material respect under this Agreement:

 

(i)              the Closing does not occur on or before the Closing Date;

 

(ii)             the failure of any of the conditions set forth in Section 6
hereof to be satisfied, which failure cannot be cured or is not cured before the
earlier of (A) fifteen (15) Business Days after receipt of written notice
thereof by the Company from the Purchaser and (B) the Closing Date;

 

(iii)            the Company breaches any representation or warranty in any
material respect or breaches any covenant applicable to it in any material
respect under this Agreement and if such breach is curable, it is not cured
before the earlier of (A) fifteen (15) Business Days after receipt of written
notice by the Company from the Purchaser and (B) the Closing Date; or

 

(iv)             any Governmental Authority of competent jurisdiction, enters a
Final Order declaring this Agreement or any material portion hereof to be
unenforceable.

 

(b)            Termination by the Company. This Agreement may be terminated at
any time prior to the Closing by the Company following the occurrence of any of
the following events immediately upon delivery of written notice to the Parties
except as set forth below; provided, however that the Company shall not be
permitted to terminate this Agreement if, at the time of such termination, the
Company is in breach of any representation, warranty or covenant applicable to
it in any material respect under this Agreement:

 

(i)              the failure of any of the conditions set forth in Section 7
hereof to be satisfied, which failure cannot be cured or is not cured before the
earlier of (A) fifteen (15) Business Days after receipt of written notice
thereof by the Purchaser from the Company and (B) the Closing Date;

 

(ii)             the Purchaser breaches any representation or warranty in any
material respect or breaches any covenant applicable to it in any material
respect under this Agreement and if such breach is curable, it is not cured
before the earlier of (A) fifteen (15) Business Days after receipt of written
notice by the Purchaser from the Company and (B) the Closing Date;

 

(iii)            any Governmental Authority of competent jurisdiction, enters a
Final Order declaring this Agreement or any material portion hereof to be
unenforceable; or

 

29

--------------------------------------------------------------------------------

 

 

(iv)            the Closing does not occur on or before the Closing Date.

 

(c)            Purchaser Default. Subject to Section 10.18, the Purchaser agrees
that, in the event of a Purchaser Default, the Company shall be entitled to all
remedies available at law and at equity, including to enforce rights of damages
and/or specific performance pursuant to Section 10.17.

 

(d)            Mutual Termination. This Agreement may be terminated by the
mutual written consent of the Company and the Purchaser.

 

(e)            Effect of Purchaser Termination. Upon a termination of this
Agreement in accordance with Section 8(a), the Purchaser shall have no
continuing liability or obligation to the Company and the provisions of this
Agreement shall have no further force or effect with respect to the Purchaser,
except for the provisions in Sections 8, 9, and 10, each of which shall survive
termination of this Agreement; provided, however, that no such termination shall
relieve the Purchaser from liability for its breach or non-performance of its
obligations hereunder prior to the date of such termination and the rights of
the Company as it relates to such breach or non-performance by the Purchaser
shall be preserved in the event of the occurrence of such breach or
non-performance.

 

(f)             Effect of Company Termination. Upon a termination of this
Agreement in accordance with Section 8(b), the Company shall have no continuing
liability or obligation to the Purchaser and the provisions of this Agreement
shall have no further force or effect with respect to the Company, except for
the provisions in Sections 8, 9, and 10, each of which shall survive termination
of this Agreement; provided, however, that no such termination shall relieve the
Company from liability for its breach or non-performance of its obligations
hereunder prior to the date of such termination and the rights of the Purchaser
as it relates to such breach or non-performance by the Company shall be
preserved in the event of the occurrence of such breach or non-performance.

 

(g)     Effect of Mutual Termination. Upon a termination of this Agreement in
accordance with Section 8(d), neither Party shall have any continuing liability
or obligation to the other Party hereunder and the provisions of this Agreement
shall have no further force or effect, except for the provisions in Sections 8,
9, and 10, each of which shall survive termination of this Agreement; provided,
however, that no such termination shall relieve either Party from liability for
its breach or non-performance of its obligations hereunder prior to the date of
such termination and the rights of the other Party as it relates to such breach
or non-performance by such Party shall be preserved in the event of the
occurrence of such breach or non-performance.

 

30

--------------------------------------------------------------------------------

 

 

Section 9.       INDEMNIFICATION. The Company agrees to indemnify, defend and
hold harmless the Indemnified Parties from and against any and all claims,
damages, losses, liabilities, actions, suits, proceedings and expenses
(including, without limitation, fees and disbursements of counsel), that may be
incurred by or asserted or awarded against any Indemnified Party, in each case
arising out of this Agreement (including as a result of any breach or inaccuracy
of any representation, warranty or covenant of the Company herein), the other
Transaction Documents, or the transactions contemplated hereby or thereby, any
use made or proposed to be made by the Company with the proceeds of the Common
Stock Equity Offering, or any claim, litigation, investigation, inquiry or
proceeding relating to any of the foregoing, regardless of whether any
Indemnified Party is a party thereto, and the Company shall reimburse each
Indemnified Party upon demand for reasonable and documented fees and expenses of
counsel (which, so long as there are no conflicts among such Indemnified
Parties, shall be limited to one law firm serving as counsel for the Indemnified
Parties) and other expenses incurred by it in connection with investigating,
preparing to defend or defending, or providing evidence in or preparing to serve
or serving as a witness with respect to, any lawsuit, investigation, claim or
other proceeding relating to any of the foregoing, irrespective of whether the
transactions contemplated hereby are consummated, except to the extent such
claim, damage, loss, liability, or expense is found in a Final Order to have
resulted from such Indemnified Party’s bad faith, actual fraud, gross
negligence, or willful misconduct. No Indemnified Party shall have any liability
(whether direct or indirect, in contract, tort or otherwise) to the Company, for
or in connection with the transactions contemplated hereby, except to the extent
such liability is found in a final, non-appealable order of a court of competent
jurisdiction to have resulted from such Indemnified Party’s bad faith, actual
fraud, gross negligence or willful misconduct. In no event, however, shall the
Company or any Indemnified Party be liable on any theory of liability for any
special, indirect, consequential or punitive damages. Without the prior written
consent of the Indemnified Parties, the Company agrees that it will not enter
into any settlement of any lawsuit, claim or other proceeding arising out of
this Agreement, the other Transaction Documents, or the transactions
contemplated hereby or thereby, unless such settlement (i) includes an explicit
and unconditional release from the party bringing such lawsuit, claim or other
proceeding of all Indemnified Parties and (ii) does not include a statement as
to or an admission of fault, culpability, or a failure to act by or on behalf of
any Indemnified Party. No Indemnified Party shall be liable for any damages
arising from the use by unauthorized persons of any information made available
to the Indemnified Parties by the Company or representatives through electronic,
telecommunications or other information transmission systems that is intercepted
by such persons. No Indemnified Party shall settle any lawsuit, claim, or other
proceeding arising out of this Agreement, the other Transaction Documents, or
the transactions contemplated hereby or thereby without the prior written
consent of the Company (such consent not to be unreasonably withheld or
delayed). Notwithstanding the foregoing, an Indemnified Party shall be entitled
to no indemnification by the Company for any claim, damage, loss, liability, or
expense incurred by or asserted or awarded against such Indemnified Party for
(x) any violation of Law by such Indemnified Party, or (y) to the extent that a
claim, damage, loss, liability or expense is attributable to the Purchaser’s
breach of any of the representations, warranties, covenants or agreements made
by the Purchaser in this Agreement or in the other Transaction Documents.

 

31

--------------------------------------------------------------------------------

 

 

Section 10.      MISCELLANEOUS.

 

10.1     Payments. All payments made by or on behalf of the Company or any of
their Affiliates to the Purchaser or its assigns, successors or designees
pursuant to this Agreement shall be without withholding, set-off, counterclaim
or deduction of any kind.

 

10.2     Arm’s Length Transaction. The Company acknowledges and agrees that
(i) the Common Stock Equity Offering and any other transactions described in
this Agreement are an arm’s-length commercial transaction between the Parties
and (ii) the Purchaser has not assumed nor will it assume an advisory or
fiduciary responsibility in the Company’s favor with respect to any of the
transactions contemplated by this Agreement or the process leading thereto, and
the Purchaser has no obligation to the Company with respect to the transactions
contemplated by this Agreement except those obligations expressly set forth in
this Agreement or the Transaction Documents to which it is a party.

 

10.3     Survival. The representations, warranties, covenants, agreements and
obligations of the Parties shall survive the Closing as follows (each such
survival period, a “Survival Period”): (i) except for Fundamental
Representations and the Tax Representations, the representations and warranties
made by each Party in this Agreement shall survive the Closing until the first
anniversary of the Closing; (ii) Fundamental Representations shall survive the
Closing until the fifth anniversary of the Closing, (iii) Tax Representations
shall survive the Closing for the full period of all applicable statutes of
limitations related thereto (after giving effect to any waiver or extension
thereof), and (iv) the covenants, agreements, obligations and other undertakings
of the Parties shall survive the Closing until fully performed in accordance
with their terms. All liability of the Indemnifying Parties with respect to the
representations, warranties, covenants, agreements and obligations hereunder
shall be extinguished at the end of the applicable Survival Period, except to
the extent that notice of an alleged breach of such representations, warranties,
covenants, agreements or obligations has been provided before such date;
provided that if notice is given prior to the expiration of the applicable
Survival Period, the claim with respect to such representation, warranty,
covenant, agreement or obligation shall continue indefinitely until finally
resolved.

 

10.4     No Waiver of Rights. All waivers hereunder must be made in writing, and
the failure of any Party at any time to require another Party’s performance of
any obligation under this Agreement shall not affect the right subsequently to
require performance of that obligation. Any waiver of any breach of any
provision of this Agreement shall not be construed as a waiver of any continuing
or succeeding breach of such provision or a waiver or modification of any other
provision.

 

32

--------------------------------------------------------------------------------

 

 

10.5     Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given or made (and
shall be deemed to have been duly given or made upon receipt) by delivery in
person, by an internationally recognized overnight courier service, by email or
registered or certified mail (postage prepaid, return receipt requested) to the
respective Parties at the following addresses (or at such other address for any
Party as shall be specified by such Party in a notice given in accordance with
this Section 10.5).

 

(a)        If to the Company, to:

 

NextDecade Corporation

1000 Louisiana Street, Suite 3900

Houston, Texas 77002

Attention:        Krysta De Lima, General Counsel

kdelima@next-decade.com

 

With a copy (which shall not constitute notice to the Company) to:

 

K&L Gates LLP

214 North Tryon Street, 47th Floor

Charlotte, North Carolina 28202

Attention:        Sean M. Jones

Sean.Jones@klgates.com

 

(b)        If to the Purchaser, to the address set forth on Exhibit F.

 

Any of the foregoing addresses may be changed by giving notice of such change in
the foregoing manner, except that notices for changes of address shall be
effective only upon receipt.

 

10.6     Headings. The section and subsection headings in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

33

--------------------------------------------------------------------------------

 

 

10.7     Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any Law or public policy, all
other terms and provisions of this Agreement shall nevertheless remain in full
force and effect for so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any Party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the Parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

 

10.8     Entire Agreement. This Agreement and the agreements and documents
referenced herein constitute the entire agreement of the Parties with respect to
the subject matter hereof and supersede all prior agreements and undertakings,
both written and oral, between the Parties with respect to the subject matter
hereof.

 

10.9     Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the Parties and their respective successors and permitted
assigns. Except as set forth below, neither this Agreement nor any of the
rights, interests or obligations under this Agreement may be assigned by either
Party (whether by operation of law or otherwise) without the prior written
consent of the other Party. Notwithstanding the foregoing, the rights,
obligations and interests hereunder may be assigned, delegated or transferred,
in whole or in part, by the Purchaser to (i) any Affiliate of the Purchaser upon
notice to but without the consent of the Company or (ii) one or more other third
parties with the consent of the Company, which consent shall not be unreasonably
withheld or delayed; provided, however, that any such transferee, as a condition
precedent to such transfer, becomes a Party to this Agreement and assumes the
obligations of the Purchaser with respect to the transferred shares under this
Agreement by executing an addendum substantially in the form set forth in
Exhibit A (the “Addendum”) and an assumption agreement in substantially the form
set forth in Exhibit B hereto (the “Assumption Agreement”) and deliver the same
to the Company in accordance with Section 10.5, and provided, further, that (a)
with respect to a transfer to an Affiliate of the Purchaser, the Purchaser
either (i) shall have provided an adequate equity support letter or a guarantee
of such Affiliate-transferee’s obligations, in form and substance reasonably
acceptable to the Company or (ii) shall remain fully obligated to fund the
Purchase Price, and (b) with respect to a transfer to a third party, the
Company, acting in good faith, shall have consented in writing to such transfer
(which consent shall not be unreasonably withheld, conditioned or delayed) and
shall have determined, in its reasonable discretion, after due inquiry and
investigation, that such transferee is reasonably capable of fulfilling such
obligations, or, absent such a determination, the proposed transferee shall have
deposited with an agent of the Company or into an escrow account under
arrangements satisfactory to the Company funds sufficient, in the reasonable
determination of the Company, to satisfy such proposed transferee’s obligations;
and provided, further, that in no event shall the Purchaser make an assignment
of any of its rights, obligations or interests under this Agreement that, to the
Purchaser’s actual knowledge, would violate applicable Law. Any transfer that is
made in violation of the immediately preceding sentence shall be null and void
ab initio, and the Company shall have the right to enforce the voiding of such
transfer.

 

10.10      No Third-Party Beneficiaries. This Agreement shall be binding upon
and inure solely to the benefit of the Parties and their respective successors
and permitted assigns and, except as expressly set forth in Section 9, nothing
herein, express or implied, is intended to or shall confer upon any other Person
any legal or equitable right, benefit or remedy of any nature whatsoever.

 

34

--------------------------------------------------------------------------------

 

 

10.11      Amendment. This Agreement may not be altered, amended, or modified
except by a written instrument executed by or on behalf of the Company and the
Purchaser.

 

10.12      Governing Law. This Agreement shall be interpreted, construed and
enforced in accordance with the laws of the State of Delaware, without regard to
the conflicts of law principles thereof.

 

10.13   Consent to Jurisdiction. Each of the Parties (a) irrevocably and
unconditionally agrees that any actions, suits or proceedings, at law or equity,
arising out of or relating to this Agreement or any agreements or transactions
contemplated hereby shall be heard and determined by the federal or state courts
located in the State of Delaware; (b) irrevocably submits to the jurisdiction of
such courts in any such action, suit or proceeding; (c) consents that any such
action, suit or proceeding may be brought in such courts and waives any
objection that such Party may now or hereafter have to the venue or jurisdiction
of such courts or that such action or proceeding was brought in an inconvenient
forum; and (d) agrees that service of process in any such action, suit or
proceeding may be effected by providing a copy thereof by any of the methods of
delivery permitted by Section 10.5 to such Party at its address as provided in
Section 10.5 (provided that nothing herein shall affect the right to effect
service of process in any other manner permitted by Law).

 

10.14      Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT, OR ANY OTHER THEORY). EACH OF THE PARTIES
HERETO HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE TRANSACTIONS, AS APPLICABLE, BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.14.

 

10.15      Currency. Unless otherwise specified in this Agreement, all
references to currency, monetary values and dollars set forth herein shall mean
United States (U.S.) dollars and all payments hereunder shall be made in United
States dollars.

 

35

--------------------------------------------------------------------------------

 

 

10.16   Counterparts. This Agreement may be executed and delivered (including by
facsimile or electronic transmission) in one or more counterparts, and by the
different Parties in separate counterparts, each of which when executed shall be
deemed to be an original, but all of which taken together shall constitute one
and the same agreement. Signatures of the Parties transmitted by electronic mail
shall be deemed to be their original signatures for all purposes.

 

10.17      Specific Performance. Each Party acknowledges that, in view of the
uniqueness of the securities referenced herein and the transactions contemplated
by this Agreement, the other Party would not have an adequate remedy at law for
money damages in the event that this Agreement has not been performed in
accordance with its terms, and therefore agrees that the other Party shall be
entitled to specific performance and injunctive or other equitable relief,
without the necessity of proving the inadequacy of monetary damages as a remedy.

 

10.18   Waiver of Consequential Damages. Notwithstanding any provision in this
Agreement to the contrary, in no event shall any Party or its Affiliates, or
their respective managers, members, shareholders or representatives, be liable
hereunder at any time for punitive, incidental, consequential special or
indirect damages, including loss of future profits, revenue or income, or loss
of business reputation of any other Party or any of its Affiliates, whether in
contract, tort (including negligence), strict liability or otherwise, and each
Party hereby expressly releases each other Party, its Affiliates, and their
respective managers, members, shareholders, partners, consultants,
representatives, successors and assigns therefrom.

 

10.19   Rules of Construction. The Parties and their respective legal counsel
participated in the preparation of this Agreement, and therefore, this Agreement
shall be construed neither against nor in favor of any of the Parties, but
rather in accordance with the fair meaning thereof. All definitions set forth in
this Agreement are deemed applicable whether the words defined are used in this
Agreement in the singular or in the plural, and correlative forms of defined
terms have corresponding meanings. The term “including” is not limiting and
means “including without limitation.” The term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or.” The words
“hereof,” “herein,” “hereby,” “hereunder” and similar terms in this Agreement
refer to this Agreement as a whole and not to any particular provision of this
Agreement. Section, subsection, clause, schedule, annex and exhibit references
are to this Agreement unless otherwise specified. Any reference to this
Agreement shall include all alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, and supplements thereto
and thereof, as applicable. Whenever the context may require, any pronoun
includes the corresponding masculine, feminine and neuter forms.

 

[No further text appears; signature pages follow]

 

 

36

--------------------------------------------------------------------------------

 

 

 

 

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first above written.

 

       

NEXTDECADE CORPORATION

         

By:

/s/ Matthew Schatzman

 

Name: Matthew Schatzman

  Title: Chief Executive Officer

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

       

PURCHASER

 

NINTEENTH INVESTMENT COMPANY LLC

         

By:

/s/ Robert Murphy

 

Name: Robert Murphy

 

Title: Senior Vice President, M&A

 